Citation Nr: 1609322	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for traumatic brain injury (TBI) with residual migraine headaches, to include whether the Veteran is entitled to a separate compensable evaluation for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease, L5-S1 (a back disability).

3.  Entitlement to a compensable evaluation for a right ankle injury.

4.  Entitlement to an award of a total (100 percent) disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1997 to June 1997, from January 2003 to July 2003, from September 2005 to December 2006, and from January 2007 to April 2008.  He was awarded a Combat Action Badge and a Purple Heart, among other awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) prepared in May 2010, and issued in June 2010.  The Board remanded the appeal in March 2012.

During the pendency of this appeal, the Veteran was awarded a total (100 percent) schedular evaluation for PTSD.  No issue regarding a higher disability award for PTSD is before the Board.  

Following the award of the total schedular rating for PTSD, the RO advised the Veteran that his claim for TDIU was moot.  For reasons explained below, the Board must find that the claim for TDIU remains on appeal.  The issues on appeal are more accurately stated as listed on the title page of this decision.  In this case, the Board will attempt to fully address all remaining claims to give the Veteran a final resolution in this case to avoid any further delays.  

During the pendency of this appeal, the Veteran sought service connection for a hormone disorder.  The RO denied the claim on the basis that the laboratory finding of low testosterone was not a disability for which service connection could be granted.  See October 2011 rating decision.  The Veteran timely disagreed, and requested to "amend" his claim.  The Veteran submitted a private medical statement to support the amended claim.  The record reflects that the Veteran's claims file was transferred to the Board a few days after the letter from the Veteran seeking to "amend" his claim was received.  The Board is unable to locate a response to the Veteran's December 2011 request.  This communication is referred to the RO for any necessary action (if needed), if the Veteran wishes to pursue the claim.  Again, the Board in this case is attempting to fully address the appeal.

In October 2011, the Veteran testified at a Travel Board Hearing before the undersigned.  A copy of the hearing transcript is associated with the electronic file. 

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  A severity level of 2 has been assigned for some of the Veteran's TBI symptoms, but no provider has assigned a severity level of 3 for any symptom, and providers have attributed complaints of increased severity of certain symptoms to the Veteran's service-connected PTSD, which is evaluated separately.  

2.  The Veteran has reported prostrating migraine headaches varying in frequency from "almost daily severe headache" to once a month or less, to less than every two months during the pendency of this appeal.

3.  Degenerative disc disease is confirmed on radiologic examination, and is manifested by constant pain, increased with movement, and by 90 degrees of flexion, although flexion becomes painful at 45 degrees during flare-ups, and the amount of weight the Veteran can lift is limited.  

4.  The Veteran's right ankle injury is manifested by laxity, degenerative changes, and by 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  

5.  The combined impairments due to the Veteran's service-connected disabilities, primarily PTSD, TBI, back disability, and right ankle disability, preclude him from performing manual labor or performing any sedentary job involving co-workers or the public.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2015).

2.  The criteria for a separate, compensable, 50 percent evaluation for migraine headaches prior to June 26, 2012, a 30 percent evaluation from that date to February 12, 2013, and 10 percent evaluation from February 12, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent evaluation for a back disability, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5237-5242 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation, but no higher evaluation, for a right ankle injury, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, (2015).

5.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to higher disability ratings for each of the service-connected disabilities addressed in this appeal.

Claims for increased initial ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is a guide in the evaluation of disability resulting from all types of diseases and injuries resulting from or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Claim for increased evaluation for TBI

Initially, the Board notes that the rating criteria for TBI, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 are complex.  A Veteran is evaluated based on three main areas of functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045 (2014).  Each of these main areas has up to 10 subsets of criteria.

Cognitive impairment, for example, is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI, or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated under an appropriate diagnostic code.  Physical dysfunction includes pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and endocrine dysfunctions.   The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. §§ 4.25, 4.124a, DC 8045; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 8100, where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  

The Veteran separated from his final period of service in April 2008.  Service treatment records confirm that he sustained TBI injuries during service.  

VA examination conducted in May 2008 disclosed that the Veteran was able to perform his routine responsibilities in daily life and as a parent.  He reported onset of migraine-type headaches.  A 30 percent initial evaluation was assigned, by a July 2008 rating decision.

In December 2009, the Veteran sought an increased evaluation for TBI.  At VA examination conducted in February 2010, the Veteran reported that he was employed as a truck driver.  He had not been working and was on medical leave.  He had headaches, improved with use of Imitrex; He reported that those headaches were not as frequent as during service.  He had balance and coordination problems resulting in occasional falls; decreased attention and concentration; difficulty with setting goals, planning and organizing.  The examiner assessed each of the 10 facets of TBI-related cognitive impairment, subjective symptoms, neurobehavioral effects.  The examiner assigned a severity level of zero or 1 to each of the symptoms.

VA outpatient treatment records dated in 2010 reflect that the Veteran continued with assessment and treatment of his TBI. He reported struggling with memory problems, difficulty learning new skills, and irritability, among other symptoms. In September 2010, the Veteran was referred to therapy to assist him with devices for memory, recall, attention, and organizational skills. 

The Veteran underwent VA examination in June 2012.  The examiner differentiated the Veteran's PTSD symptoms from the symptoms of the Veteran's TBI, stating: 

Symptoms of PTSD include: repeatedly reliving the trauma in thoughts or nightmares, Strong startle response, Avoidance of reminders of the trauma, Emotional numbness, Loss of interest in usual activities, Difficulty feeling affectionate, Irritability, and Increased aggressiveness.  Symptoms of Mild or Moderate TBI include: Headache, Lightheadedness or dizziness, Blurred vision, Ringing in the ears, Bad taste in mouth, Fatigue or changes in sleep patterns, Behavioral or mood changes, Trouble with memory, concentration, attention, or thinking, and Restlessness or agitation (sic). 

The examiner further noted that symptoms that PTSD and TBI have in common include mood changes, difficulty concentrating, and sleep problems.  The examiner concluded that the Veteran had mild impairment of memory, attention, concentration, and executive functioning, moderate impairment of judgment, and occasionally inappropriate social interaction.  The examiner assessed subjective TBI-related symptoms and concluded that the Veteran had three or more subjective symptoms that moderately interfered with his work.  The Veteran had occasional impairment of spoken language, but was generally able to communicate complex ideas.  A severity level of 1 was assigned for some of the Veteran's functioning, and a severity level of 2 was assigned for other aspects of the Veteran's functioning.  The examiner did not assigned a severity level of 3 under any criterion.

The examiner noted that neuropsychological testing had been performed, and noted review of those results.  The examiner noted that the Veteran's testing results were inconsistent with his subjective experience of increased cognitive difficulty.  The examiner concluded that the Veteran's psychiatric symptoms rendered him unable to return to his past employment as a truck driver.  This report has high persuasive value, as it reflects review of the Veteran's records as a whole, and is comprehensive (more than 45 pages long). 

In July 2012, the RO requested an addendum medical opinion to address the comment that there was inconsistency between the Veteran's objective performance as compared to his testing results.  The reviewer concluded that pain, residual mood disorder, and oxygen desaturation's observed during his sleep study were the "likely factors" that were most prominent in his subjective experience of severity of cognitive difficulty.  The reviewer concluded that the Veteran's complaints of increased symptoms, such as irritability, anger outbursts, decreased attention span, difficulty concentrating, and focusing, and impaired relationships were more likely related to the service-connected PTSD rather than the service-connected TBI.  

This opinion acknowledges that the Veteran has experienced increases in severity of certain symptoms. While this medical opinion supports the 100 percent schedular rating in effect for PTSD, it is unfavorable to a finding that the Veteran's TBI is more than 40 percent disabling.  

The RO issued a supplemental statement of the case in 2013. That notice advised the Veteran that an overall evaluation of 40 percent was assigned for disability due to TBI based on a severity level of 2 assigned for subjective symptoms and neurobehavioral effects.  A severity level of 3 is required for the next higher evaluation, a 70 percent evaluation.  The evidence is unfavorable to assignment of a severity level of 3 for any criterion.  The Veteran is able to engage in appropriate social interaction, as shown by the fact that he helped coach athletic teams in which his children took part.  

The Veteran has not reported that he was often disoriented, nor has any provider noted disorientation.  Examiners have not described his motor activity as more than mildly decreased.  He uses devices such as GPS systems to assist him with location orientation when he is driving, and, with that assistance, he is able to take his children to after-school activities.  A 70 percent evaluation is warranted under this criterion, for example, unless the Veteran gets lost even in familiar surroundings and is unable to use an assistive device such as GPS.  

The preponderance of the evidence shows that the Veteran does not meet the criteria for an evaluation in excess of 40 percent for his TBI.  However, the record reflects that the Veteran does complain of headaches, including some migraine-type headaches.  At his October 2011 hearing before the undersigned, the Veteran testified that there were times when his headaches required him to stay in bed.  Transcript, October 2011 Travel Board Hearing at pages 3, 4.

The Veteran initiated this claim for an increased evaluation for TBI in December 2009.  In May 2009, the reported that, as the weather got warmer, he "has migraines almost daily."  May 2009 Spinal Cord Injury Annual Evaluation Note.  A medication (Topamax) was prescribed.  At VA outpatient evaluation in October 2009, the Veteran reported "a slight headache," and "some" migraine headaches.  See October 2009 VA Nursing Outpatient Note and October 2009 Spinal Cord Injury Annual Evaluation Note.  In February 2010, the Veteran reported his headaches had decreased to less than once a week.  February 201 VA examination.  From August 2010 to October 2010, there is no evidence that the Veteran reported any prostrating headaches.  In November 2010, the Veteran reported his headaches were "improving."  In 2011, the Veteran reported that his headaches were "stable."  

The Veteran was referred for neuropsychiatric consultation in June 2012.  At that time, the Veteran reported that his headaches had decreased over time, and severe headaches were "less than once a month."  July 2012 Addendum, June 2012 Neuropsych/Consult Note.  This evidence supports, at most, a 30 percent evaluation for migraine headaches.  The actual date on which the migraine-type headaches improved to less than once a month is no apparent from the medical evidence associated with the claims file.  Resolving reasonable doubt in the Veteran's favor, a 50 percent evaluation may be assigned prior to the June 26, 2010 clinical neuropsychologist's evaluation at which the Veteran reported headaches "less than" once monthly.  

At the Veteran's spinal cord injury annual evaluation in February 2013, the Veteran reported that his medication for headaches (topiramate) had been out for two months and he was starting to have daily minor headaches.  This evidence supports, at most, a 10 percent evaluation for migraine headaches.  

Lengthy evidence provided by the Social Security Administration (SSA) included no clinical evaluation of headaches except as in VA clinical records furnished to SSA for purposes of the Veteran's SSA disability benefits claim.  

Thus, the evidence reflects that the Veteran has frequent severe headaches at the beginning of this appeal, gradually declining in severity to monthly, then an average of once every two months.  Resolving reasonable doubt in the Veteran's favor, the Veteran's headache disability was 50 percent disabling prior to June 26, 2012, 30 percent disabling from that date to February 12, 2013, and 10 percent disabling from February 12, 2013.  The Veteran is entitled to the rating for migraine headaches as separate from the evaluations assigned for TBI and PTSD.  

2.  Claim for evaluation in excess of 10 percent for the back disability

A July 2008 rating decision granted service connection for a back disability, characterized as degenerative disc disease, L5-S1.  That disability was evaluated as 10 percent disabling. In December 2009, the Veteran sought an increased evaluation.

At VA examination conducted in February 2010, the Veteran reported use of ibuprofen and chiropractic treatment for back pain.  He reported constant, mild (2-4/10), dull pain.  He had been instructed to lift no more than 10 pounds. Because of his limitation in lifting, he was on medical leave from his job. He had tenderness on the right side and pain with motion bilaterally.  The thoracolumbar lumbar flexion was from zero degrees to 90 degrees, and extension was to 30 degrees.  There was objective evidence of pain on active range of motion. Degenerative disc disease at L5-S1, was confirmed on radiologic examination.

In March 2010, the Veteran reported an increased severity of back pain.  He stated that he stopped hunting due to back pain.  In February 2012, the Veteran reported that he had resumed hunting, using the game meat to eat and for income.  He reported constant back pain at a 5/10 level.  He was referred for physical therapy.  After initial treatment, the Veteran was able to flex forward to 45 degrees prior to onset of pain.  He continued in physical therapy until July 2012, with spinal traction therapy, among other modalities, and was provided a TENS unit.

The Veteran underwent VA examination in June 2012.  The Veteran reported "more problems" than at the prior examination (2010).  His back pain was constant, without relief from physical therapy of use of TENS unit.  The Veteran had forward flexion to 90 degrees, with pain beginning at 50 degrees.  Extension was to 20 degrees with pain throughout.  The ranges of motion were unchanged with repetitive motion.  The examiner found no evidence of guarding, spasms, muscle atrophy, radiculopathy, or radiculopathy.  The assigned diagnosis was stable degenerative changes at L5-S1 with disc space loss and degenerative disc disease.  The examiner concluded that the Veteran had intervertebral disc disease, but with no incapacitating episodes in the past year.  The Veteran used no assistive device for locomotion.  

The Veteran February 22, 2012 evaluation reflects that, when the Veteran performs activities such as hunting, his back pain increases in severity, and, during such exacerbations, limits his active lumbar flexion to 45 degrees, without pain, although the Veteran generally retains 60 or more degrees of active flexion.  The Veteran can apparently prevent flare-ups by limiting his activities and complying with the weight lifting restriction of no more than 10 pounds, but, when he performs activities consistent with his age (under 40 years old), his pain flares up and his decreased functional ability becomes evident.  His functional ability linitis him to less than 60 degrees of lumbar flexion without pain.  Resolving reasonable doubt in the Veteran's favor, his thoracolumbar disability is 20 percent disabling.  

3.  Entitlement to a compensable evaluation for a right ankle injury

Ankle disability is evaluated under 38 C.F.R. § 4.71a, DC 5271.  DC 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 degrees to 45 degrees and normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The schedule of ratings does not define the terms "moderate" or "marked." 

An evaluation in excess of 20 percent is authorized for ankle disability if there is ankylosis of the ankle or the subastragalar or tarsal joint, if there is malunion of the os calcis or astragalus, or if an astragalectomy has been performed.  DC 5270-5274.  A moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.  

On VA examination conducted in February 2010, the Veteran had 5/5 strength with dorsiflexion and with plantar flexion of the right ankle.  The Veteran reported that he had not sought medical evaluation for his ankle.  If he happened to roll his ankle, he used an ace wrap.  He reported this happened once or twice each week.  The Veteran wore high top boots for stability.  There was mild tenderness of the right ankle.  The examiner found no instability, and there were no objective residuals of recent or old ankle sprains.  Right plantar flexion was to 50 degrees and dorsiflexion was to 18 degrees.  Radiologic examination disclosed soft tissue calcifications inferior to the medial malleolus bilaterally, "possibly" due to a calcification center, "or old trauma."

Outpatient VA treatment records dated in April 2010 disclose that the Veteran was changing his activities due to his back and right ankle pain, and was no longer able to hunt or fish.  Treatment records dated in 2011 disclosed that the Veteran returned to hunting as a source of income.

On VA examination conducted in June 2012, the examiner noted the Veteran's history of right ankle sprain and degenerative joint disease of both ankles.  The Veteran reported ongoing instability of the right ankle, audible clicks and pops, and frequent sprains.  Right ankle plantar flexion was to 45 degrees, without visible pain, and dorsiflexion was to 20 degrees or more.  The range of motion was not changed by three repeated motions.  There was laxity on anterior drawer testing of the right ankle, and laxity on inversion and eversion.  Radiologic examination disclosed well-corticated bony fragments or calcifications inferior to the medial malleolus.  The examiner opined that this finding "could be from prior trauma."  A lateral view of the ankle disclosed bone spurring along the distal tibia anteriorly.  The examiner assigned a diagnosis of mild degenerative or traumatic arthritis.  

The evidence establishes that, over time, degenerative changes of the right ankle have been confirmed on radiologic examination.  However, the Veteran has full range of motion of the right ankle, including without pain.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The evidence also reflects that the Veteran's subjective complaints of instability of the right ankle are now objectively confirmed.  There is no specific criterion for evaluating instability of the ankle.  The Board notes that mild instability of the knee warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5257.  

By analogy, the Veteran's right ankle instability warrants a 10 percent evaluation.  No higher evaluation is warranted, as the records reflect that the Veteran has not required emergency room treatment for ankle sprains, does not use an assistive device or a brace, and ankle instability is controlled by use of boots (shoe wear that extends above the ankles).  The Veteran is entitled to a compensable, 10 percent evaluation, but no higher evaluation, for service-connected right ankle disability.

4.  Claim for TDIU

During the pendency of the Board's 2012 Remand, the RO, after granting the Veteran a total schedular evaluation foro PTSD, dismissed the Veteran's claim for TDIU as moot, and did not certify that claim as remaining on appeal.  However, the claims for increased ratings for three service-connected disabilities were certified for appeal, and the TDIU claim remains on appeal.  

A Veteran is entitled to special monthly compensation (SMC) when the Veteran has 'a service-connected disability rated as total' (the Veteran's PTSD) and the Veteran has a separate disability or disabilities rated at 60 percent or higher.  38 U.S.C. § 1114(s).  When the RO dismissed the Veteran's TDIU claim as moot, a 40 percent evaluation was in effect for TBI disability, a back disability was evaluated as 10 percent disabling, and tinnitus was evaluated as 10 percent disabling.  When those ratings are combined, as required under 38 C.F.R. § 4.25, the combined disability rating, excluding PTSD, was not 60 percent or greater (40% +10% +10% = 51% combined disability).  

Therefore, although an award of TDIU would not increase the Veteran's basic 100 percent compensation, if granted following the Board's 2012 Remand, as an award of TDIU would have allowed the Veteran to become eligible for SMC, an additional benefit.  The VA clinical records, employer records, and SSA records show, the Veteran was forced to leave his employment with the Kansas state transportation department as a result of his service-connected TBI and PTSD, when he could no longer obtain certification to operate the machinery required for his employment and he ran out of annual leave, sick leave, and donated sick leave.  

The Board notes that, with the increased rating granted for back disability, and the separate rating for migraine headaches, and the compensable evaluation for ankle disability in this decision, the Veteran now has combined ratings which meet the criteria for SMC without an award of TDIU.  However, the record shows that the Veteran sought service connection for hearing loss, tinnitus, and a right ankle injury prior to the deployment in which he incurred his TBI and PTSD disabilities.  The records also shows that some service-connected disabilities are improving.  Nevertheless, the Veteran's service-connected disabilities resulted in his individual unemployability, and should be granted.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that a claim for TDIU was not moot where a grant of TDIU would qualify a Veteran for special monthly compensation).  

Extraschedular consideration

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

In this case, the Board finds that the symptomatology and impairment caused by the service-connected disabilities at issue in this case are specifically contemplated by the schedular rating criteria.  In addition, the Veteran has been granted TDIU.  The favorable resolution of the claim for TDIU is, in effect, a recognition that the Veteran's service-connected disabilities, as a whole, result in greater impairment than the schedular ratings alone reflect, even where the Veteran has been awarded a 100 percent disability for his PTSD.  The benefit already awarded is, in effect, a determination that an extraschedular evaluation is warranted, and has been granted.  Further discussion of an extraschedular rating for any disability addressed herein is not required.

The criteria for referral of the appeal for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duties to assist and notify

The Veteran was notified of the criteria for substantiating the claims addressed in this decision by a letter issued in January 2010, prior to any adjudication of the matters on appeal.  The Veteran and his representative have not identified any notice deficiency.  No defect in notice is apparent from the record.  The claim for TDIU is granted herein, so discussion of notice as to that claim would not benefit the Veteran.

The Veteran's service treatment records were obtained.  Lengthy VA clinical records are associated with the electronic claims file.  Lengthy SSA records were received in 2012.  The RO complied with each of the Remand directives in this case.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's representative contends, in February 2016 written argument, that the 2010 VA examinations considered in determining the severity of each of the Veteran's disabilities no longer represent the Veteran's current disability levels.  The representative requests remand for updated examinations.  The Board does not agree.  Although the representative contends, on the Veteran's behalf, that the Veteran's disabilities have increased in severity, the Veteran has not identified or submitted any specific assertion as to the increased disability.  The medical evidence acknowledges that some of the Veteran's symptoms have increased, but provides medical opinions that the increased symptoms are manifestations of the Veteran's PTSD, for which the maximum schedular evaluation is in effect.  With the grant of TDIU herein, the Veteran has two awards of 100 percent compensation, plus additional disabilities rated as more than 50 percent disabling at all times during the appeal period.  No further development of the issues addressed in this decision would be of benefit to the Veteran.

During the Travel Board hearing, the Veteran and his representative discussed additional evidence which might substantiate the Veteran's claims.  The Veteran has not asserted that VA failed to comply with any duty to assist him during the hearing, nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that VA's duties to the Veteran under consistent with 38 C.F.R. § 3.103(c)(2) have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

The appeal for an evaluation in excess of 40 percent for TBI with residual migraine headaches is denied.   

A separate, compensable, 50 percent evaluation for migraine headaches prior to June 26, 2012, a 30 percent evaluation from June 26, 2012, to February 12, 2013, and 10 percent evaluation from February 12, 2013, are granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only. 

The appeal for an increase above a 10 percent evaluation, to a 20 percent evaluation, but no higher, for a back disability is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only. 

The appeal for a compensable evaluation for a right ankle injury is granted, and a 10 percent evaluation, but no higher, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only. 

TDIU is granted.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


